Bell, Judge.
The judgment of this court (Fulton v. Chattanooga Publishing Co., 100 Ga. App. 573, 112 S. E. 2d 15) reversing the trial court’s denial of the motion to dismiss and granting the judgment notwithstanding the verdict, having been reversed by the Supreme Court of Georgia on certiorari (Chattanooga Publishing Co. v. Fulton, 215 Ga. 880, 114 S. E. 2d 138) the said judgment of this court is vacated and the judgment of the trial court denying the motion to dismiss and granting the judgment notwithstanding the verdict is affirmed in accordance with the judgment of the Supreme Court.

Judgment affirmed.


Felton, C. J., and Nichols, J., concur.